FILE COPY




                           COURT OF APPEALS
                         SEVENTH DISTRICT OF TEXAS
                                AMARILLO

                                       MANDATE
THE STATE OF TEXAS

       To the 47th District Court of Randall County, Greeting:

       BEFORE our Court of Appeals for the Seventh District of Texas, on October 16,
2015, the cause upon appeal to revise or reverse your judgment between

                         Ricky Dan Allee v. The State of Texas

           Case Number: 07-15-00286-CR Trial Court Number: 17,917-A

was determined and therein our said Court made its order in these words:

        Pursuant to the opinion of the Court dated October 16, 2015, it is ordered,
adjudged and decreed that the appeal is abated and the cause is remanded to the 47th
District Court of Randall County, Texas for further proceedings in accordance with this
Court’s opinion entered this day.

                                              oOo


       WHEREFORE, WE COMMAND YOU to observe the order of said Court of
Appeals for the Seventh District of Texas, in this behalf, and in all things to have it duly
recognized, obeyed and executed.

     WITNESS, the Honorable Justices of our said Court, with the seal thereof
annexed, at the City of Amarillo on October 16, 2015.


                                                        Vivian Long
                                                        VIVIAN LONG, CLERK